As filed with the Securities and Exchange Commission on April 23, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Direxion Shares ETF Trust (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) 1301 Avenue of the Americas (6th Avenue), 35th Floor New York, New York 10019 (Address of registrant’s principal executive offices) Title of each class of securities to be registered Name of each exchange on which each class is to be registered Shares of Beneficial Interest NYSE Arca If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-150525 Securities to be registered pursuant to Section 12(g) of the Act:Not applicable. Item 1.Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest of theDirexion Daily Brazil Bear 3X Shares and the Direxion Daily South Korea Bear 3X Shares (each a “Fund” and collectively the “Funds”), all at no par value, each a series of the Direxion Shares ETF Trust (the “Trust”), to be registered hereunder is as set forth, for each Fund, in the Trust’s Post-Effective Amendment No. 82 to its Registration Statement on FormN-1A (Commission File Nos. 333-150525; 811-22201), which descriptions are incorporated herein by reference, as filed with the Securities and Exchange Commission on February 28, 2013, as last supplemented on March 1, 2013, March 15, 2013 and April 5, 2013. The Trust currently consists of 118 separate series.Each Fund to which this filing relates and their respective I.R.S. Employer Identification Numbers are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Direxion Daily Brazil Bear 3X Shares 30-0766462 Direxion Daily South Korea Bear 3X Shares 35-2469954 Item 2.Exhibits. 1. The Trust’s Certificate of Trust is included as Exhibit (a)(i) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on April30,2008 (Accession Number: 0000898432-08-000403). 2. The Trust’s Trust Instrument is included as Exhibit (a)(ii) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). 3. The Trust’s By-Laws is included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Direxion Shares ETF Trust April 23, 2012 /s/ Daniel D. O’Neill Daniel D. O’Neill Chief Executive Officer
